In re Hattier, Craig J.; — Other(s); applying for supervisory and/or remedial writs; Parish of St. Landry, 27th Judicial District Court, Div. “D”, Nos. 85-2388A, 85-0665; to the Court of Appeal, Third Circuit, No. CA95-1293.
Granted. Judgment of the court of appeal is reversed. Costs may only be assessed against a party to a suit. La.Code Civ.P. art. 1920. Hattier was not a party in suit number 85-2388A. Although Hattier was named as a party in suit number 86-0665, which was consolidated with 85-2388A, he was apparently dismissed from that action on June 11, 1987, when the trial court sustained his exception of no cause of action. Therefore, the trial court erred in assessing part of the costs against Hattier. Since Hattier’s appeal on the issue of costs had merit, the court of appeal erred in assessing damages for frivolous appeal.
WATSON, J., concurs.
*98BLEICH, J., would deny the writ.
CALOGERO, C. J., not on panel.